I dissent. We have the opportunity of viewing the evidence in this case only in cold typewriting. We did not see or hear any of the witnesses testify, as did the trial judge. Their testimony in important particulars is in conflict. While I concede that the record furnishes ground for the able argument of Judge Beals made in support of his conclusion that the will be set aside, my reading of the evidence convinces me that it does not so clearly preponderate against the decision of the trial court as to warrant us in reversing that decision. I do not think that we should substitute our opinion in place of his opinion, upon the record before us.
MAIN, J., concurs with PARKER, J. *Page 659